Per Curiam. Barry Lynn Simpson, by his attorney, Joe Kelly Hardin, has filed a motion for a rule on the clerk. This court previously granted a motion to supplement the record by November 30, 1995, and set December 10, 1995, as the due-date for appellant’s brief. Mr. Hardin states by motion that he tendered both the addition to the record and appellant’s brief on December 10, 1995, but that the Clerk refused to accept the addition to the record.  Mr. Hardin admits by motion that the addition to the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.